Citation Nr: 1645856	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to the service-connected lumbar spine disability with bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This matter was last remanded by the Board in April 2015.


REMAND

The matter was remanded for an additional VA examination and opinion in April 2015.  Due to miscommunications, the Veteran did not attend the examinations, and the additional development was not accomplished.  

The record contains letters from Dr. Gobbo dated in April 2008 and July 2012 which indicate that it is at least as likely as not that the Veteran's current cardiac condition was aggravated by chronic low back pain and lumbar spondylosis.  The Veteran is service-connected for a lumbar spine disability.  However, Dr. Gobbo did not provide any supporting rationale for that opinion.

Pursuant to the instructions in the September 2014 Board remand, VA obtained an addendum opinion by the VA examiner who performed a June 2013 VA heart examination.  In the November 2014 VA addendum opinion, the VA examiner indicated that there was no medical basis to support that any of the Veteran's current heart conditions were due, the result of, or aggravated in any way by the Veteran's service-connected thoracolumbar spine disability.  There was no clearly articulated rationale nor a discussion of the opinion, in relationship with the evidence of record, to include reconciliation with Dr. Gobbo's letters.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a remand is necessary to obtain an opinion with supporting rationale.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with a cardiologist who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  Specifically, the examiner should reconcile the opinion with Dr. Gobbo's April 2008 and July 2012 letters, which indicate that it is at least as likely as not that the Veteran's current cardiac condition was aggravated by chronic low back pain and lumbar spondylosis.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that any heart disability was incurred in service or is otherwise related to service?

(b) Is it at least as likely as not (50 percent probability or greater) that the any heart disability was caused by a service-connected thoracolumbar spine disability with bilateral lower extremity radiculopathy?

(c) Is it at least as likely as not (50 percent probability or greater) that a heart disability has been aggravated (permanently worsened beyond the normal progress of the disorder) by the service-connected thoracolumbar spine disability with bilateral lower extremity radiculopathy?

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

